Exhibit 16.1 January 15, 2010 Securities and Exchange Commission 100 F Street, NE Washington, DC 20549 Dear Ladies and Gentlemen: We are the former independent registered public accounting firm for Soko Fitness & Spa Group Inc. (the “Company”). We have read the Company’s disclosure set forth in Item 4.01 “Changes in Registrant’s Certifying Accountant” of the Company’s Current Report on Form 8-K/A dated January 15, 2010 (the “Current Report”) and are in agreement with the disclosure in the Current Report, insofar as it pertains to our firm. /s/ Bagell, Josephs, Levine & Company, LLC Bagell, Josephs, Levine & Company, LLC Marlton, New Jersey
